DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The embodiment disclosed on paragraph(s) [0018]-[0019], [0021]-[0022], [0031]-[0039], and FIG. 1-2, claims 1-20 drawn to a method for intelligent control of an appliance device based on at least one sensor information associated with an alarm system, classified in class G08B21/0438, G08B21/0461, and G05B15/02.
The embodiment disclosed on paragraph(s) [0029]-[0030], [0062]-[0065], and FIG. 7, claims 21-24 drawn to a method for provisioning an appliance device to provide an emergency service in response to a panic signal from the appliance device after validating service address, classified in G08B21/18, G08B25/001, and G08B25/016.
Inventions I and II are directed to distinct inventions. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.06. In the instant case, the inventions as claimed can have materially different effects. Specifically:
Invention I can have the effect for intelligent control of an appliance device based on at least one sensor information associated with an alarm system.
Invention II can have the effect for provisioning an appliance device to provide an emergency service in response to a panic signal from the appliance device after validating service address.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c). the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d). the prior art applicable to one invention would not likely be applicable to another invention;
(e). the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant's agent Myrna Schelling on May 04, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Any inquiry concerning this communication or earlier communications from Examiner should be directed to QUANG PHAM whose telephone number is (571)270-3668. Examiner can normally be reached on 9:00 AM - 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, Examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/QUANG PHAM/Primary Examiner, Art Unit 2684